DETAILED ACTION
This office action is in response to the communication received January 14, 2021 concerning application number 16/111,169. 
The cancellation of claims 1-20 and the addition of claims 21-40 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Previous 35 USC 101 and 35 USC 112 rejections are withdrawn in response to the cancellation of claims 1-20.

Response to Arguments
Applicant argues that neither Thompson, Belhe, or Raven, alone or combination, disclose new claims 21 and 32. This argument is persuasive, as it seems that neither Thompson, Belhe, or Raven disclose newly added claim 21 or 32, though Belhe and Schiffrin (Pub. No. US 2010/0135971), as explained below in the rejection of claim 21, disclose the limitations required by newly added claim 21. 
Applicant argues that the double patenting rejections should be withdrawn in response to the submittal of a terminal disclaimer. However, no terminal disclaimer was submitted. 

Claim Objections
Claims 26 and 36 are objected to because of the following informalities:  these claims do not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 32, the originally filed specification and claims do not provide adequate support for “determining whether the initial microbial population has been reduced.” While Figures 6-11 show drawings indicating a reduction in gut microbial flora, they do not indicate any step of “determining whether the initial microbial population has been reduced,” but merely a conclusion that it has. Additionally, Applicant has not pointed to any support for this limitation in the January 14, 2021 response. 
	Claims 33-40 are rejected as dependents of claim 32. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 34, the limitation “anchoring the sleeve to the sleeve to the pylorus” renders the claim indefinite, as it is unclear what exactly the sleeve is being anchored to. For examination purposes, this limitation is interpreted as “anchoring the sleeve to the pylorus.”
Claims 25-26 are rejected as dependents of claim 24 and claims 35-36 are rejected as dependents of claim 34. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-27 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Schiffrin (Pub. No. US 2010/0135971).
Regarding claim 21, Belhe discloses a method of treating obesity or diabetes (see Abstract, para. 2), the method comprising: implanting an intestinal sleeve 111 along a treatment length of an intestine of a patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the 
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population. 
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art at the time of invention to administer probiotic therapy to a patient for affecting intestinal microbial flora within the method of Belhe in order to treat the patient after surgery as well as to reduce complications of post-operative sepsis, as disclosed by Schiffrin. Consequently, the beneficial microbial flora, due to the sleeve being removed, would be at least along the length of the patient’s intestine, increasing the reduced microbial population. 
Regarding claim 22, teachings of Belhe and Schiffrin are described above, and Belhe further discloses the sleeve is about 0.30 to about 0.61 meters in length (see para. 97, 1 inch – 5 ft is equivalent of 0.0254-1.524 meters and encompasses 0.3-0.61 meters). 
Regarding claim 23, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein the sleeve is configured to pass chyme from about 0.30 to about 0.61 meters into the 
Regarding claim 24, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 25, teachings of Belhe and Schiffrin are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 26, teachings of Belhe and Schiffrin are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 27, teachings of Belhe and Schiffrin are described above, and Belhe further discloses the sleeve comprises an impermeable polymer (see para. 10, 13, diversion of all food would require impermeability of the food and para. 97 disclosing polymers that are impermeable).
Regarding claim 29, the teachings of Belhe and Schiffrin are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 
Regarding claims 30 and 31, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein the sleeve is implanted and removed endoscopically (see para. 2, 6, 10, 11, 16, 17, 20, 26, 107).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe in view of Schiffrin as applied to claim 21 above, and further in view of Errico et al. (US 2011/0046537).
Regarding claim 28, teachings of Belhe and Schiffrin are described above but do not specifically teach the designated time is about three days to about three years.
Errico discloses the sleeve maintained in position for 2 weeks to one year (see para. 70), which falls within the 3 days to three years time period. It would be obvious to a person having ordinary skill in the art at the time of invention to have the sleeve maintained in positon for 2 weeks to one year, as disclosedby Errico, in order to treat obesity or diabetes of the patient with the sleeve. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,159,699, hereinafter ‘699.
Regarding claim 21, claim 1 of ‘699 discloses substantially all limitations of claim 21 of the current application.
Regarding claim 24, claim 2 of ‘699 discloses substantially all limitations of claim 24 of the current application.
Regarding claim 25, claim 3 of ‘699 discloses substantially all limitations of claim 25 of the current application.
Regarding claim 26, claims 3 and 5 of ‘699, which teachings would be obvious to combine due to them being directed to the same system and an anchoring element of the same patent, disclose substantially all limitations of claim 26 of the current application.
Claims 22-23, 27, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘699 in view of Belhe. 
Regarding claim 22, claim 1 of ‘699 discloses substantially all limitations except for the sleeve being about 0.30 to about 0.61 meters in length.
Belhe discloses the sleeve is about 0.30 to about 0.61 meters in length (see para. 97, 1 inch – 5 ft is equivalent of 0.0254-1.524 meters and encompasses 0.3-0.61 meters). It would have been obvious to a person having ordinary skill in the art to have the sleeve of ‘699 be about 0.30 to about 0.61, this being within the range disclosed by Belhe and allowing for the sleeve to fit in the intestine and treat a patient. 
Regarding claim 23, claim 1 of ‘699 discloses substantially all limitations except for the sleeve configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted. 
Belhe discloses wherein the sleeve is configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted). It would have been obvious to a person having ordinary skill in the art to have the sleeve of ‘699 configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted, this being within the range disclosed by Belhe and allowing for the sleeve to fit in the intestine and treat a patient.
	Regarding claim 27, claim 1 of ‘699 discloses substantially all limitations except for the sleeve comprises an impermeable polymer. 
Belhe discloses the sleeve comprises an impermeable polymer (see para. 10, 13, diversion of all food would require impermeability of the food and para. 97 disclosing polymers that are impermeable). It would have been obvious to a person having ordinary skill in the art to have the sleeve of ‘699 
Regarding claims 30 and 31, claim 1 of ‘699 discloses substantially all limitations except for the sleeve implanted or removed endoscopically.
Belhe discloses wherein the sleeve is implanted and removed endoscopically (see para. 2, 6, 10, 11, 16, 17, 20, 26, 107). It would have been obvious to a person having ordinary skill in the art to have the sleeve implanted and removed endoscopically, as disclosed by Belhe, in order to implant and remove the sleeve. 
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘699 in view of Errico. 
Regarding claim 28, claim 1 of ‘699 discloses substantially all limitations except for the designated time is about three days to about three years.
Errico discloses the sleeve maintained in position for 2 weeks to one year (see para. 70), which falls within the 3 days to three years time period. It would be obvious to a person having ordinary skill in the art to have the sleeve of ‘699 maintained in positon for 2 weeks to one year, as disclosedby Errico, in order to treat obesity or diabetes of the patient with the sleeve. 
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘699 in view of Schriffin. 
Regarding claim 29, claim 1 of ‘699 discloses substantially all limitations except for the probiotic therapy administered to the patient starting on the day the sleeve is removed.
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art to administer probiotic therapy to a patient for 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781